Citation Nr: 0111540	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $15,523.77.  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1972 to July 1972.  
In December 1996, the North Little Rock, Arkansas, Regional 
Office (RO) proposed to retroactively terminate payment of 
the veteran's Department of Veterans Affairs (VA) improved 
pension benefits as of February 1, 1994 due to the veteran's 
wife's receipt of earned income.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1997 RO decision which effectuated the proposed termination 
and informed the veteran that the action resulted in an 
overpayment of VA improved pension benefits to him.  On April 
19, 1997, the veteran was informed in writing of an 
overpayment of VA improved pension benefits in the amount of 
$19,094.00 and his waiver rights.  In December 1997, the 
veteran's treating private social worker wrote to the VA Debt 
Management Center.  He expressed the veteran's request for a 
waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $19,094.00.  

In January 1998, the Committee on Waivers and Compromises 
(Committee) of the RO concluded that the December 1997 
request for waiver of recovery of the overpayment was not 
timely and denied the request.  In February 1998, the veteran 
submitted a notice of disagreement with the creation of the 
overpayment of VA improved pension benefits in the amount of 
$19,094.00.  In April 1998, the RO retroactively adjusted the 
veteran's VA improved pension benefits.  Following the RO's 
action, the amended amount of the overpayment of VA improved 
pension benefits to the veteran was $15,523.77.  In June 
1998, the veteran was afforded a hearing before a VA hearing 
officer.  In June 1998, the RO issued a statement of the case 
to the veteran and his accredited representative which 
addressed the issue of waiver of recovery of the overpayment 
of VA improved pension benefits to the veteran.  In September 
1998, the veteran submitted a substantive appeal from the 
denial of waiver of recovery of the overpayment of VA 
improved pension benefits.  In May 2000, the RO issued a 
statement of the case to the veteran and his accredited 
representative which addressed the issue of the creation of 
the overpayment of VA improved pension benefits to the 
veteran.  The veteran has been represented throughout this 
appeal by the American Legion.  
The Board observes that the veteran did not submit a 
substantive appeal from the RO's April 1997 determination 
that the overpayment of VA improved pension benefits had been 
properly created.  On November 8, 2000, the Board notified 
the veteran in writing that neither a substantive appeal from 
the RO's determination nor a request for an extension of time 
in which to file such a substantive appeal had been received.  
The veteran was informed that he had sixty days in which to 
submit evidence and/or argument reflecting that a substantive 
appeal as to the issue of whether the overpayment of VA 
improved pension benefits in the amount of $15,523.77 had 
been properly created was perfected and/or to request a 
hearing on that matter.  The record does not reflect that the 
veteran responded to the Board's notice.  Therefore, the 
issue of whether the overpayment of VA improved pension 
benefits in the amount of $15,523.77 was properly created is 
not before the Board for appellate consideration and will not 
be addressed below.  The decision is final.  It is not 
harmless error when the Board ignores jurisdictional 
thresholds.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  On April 19, 1997, the veteran was informed in writing of 
an overpayment of VA improved pension benefits in the amount 
of $19,094.00 and his waiver rights.  

3.  In April 1998, the veteran's VA improved pension benefits 
were retroactively adjusted and reduced the amount of the 
overpayment to the veteran.  The overpayment of VA improved 
pension benefits to the veteran was recalculated to be 
$15,523.77.  

4.  The veteran's request for waiver of recovery of the 
overpayment of VA improved pension benefits was received in 
December 1997.  

CONCLUSION OF LAW

A timely request for a waiver of recovery of the overpayment 
of VA improved pension benefits in the amount of $15,523.77 
was not received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 1.963 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The veteran was informed of his initial obligations and his 
rights and obligations.  The issue before the Board is 
limited to a legal issue, did the veteran act in a timely 
manner.  No additional development is required.

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000).  The provisions of 38 
C.F.R. § 1.963 (2000) clarify that:

  (a)	General.  Recovery of 
overpayments of any benefits made under 
laws administered by the VA shall be 
waived if there is no indication of 
fraud, misrepresentation, or bad faith on 
the part of the person or persons having 
an interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)	Application.  A request for 
waiver of an indebtedness under this 
section shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

On April 19, 1997, the veteran was informed in writing of an 
overpayment of VA improved pension benefits in the amount of 
$19,094.00 and his waiver rights.  On December 2, 1997, Perry 
L. Winn, the veteran's treating social worker, wrote to the 
VA Debt Management Center and expressed the veteran's desire 
for waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $19,094.00.  Mr. Winn 
clarified that: the veteran had brought his file in for 
review in November 1997 after firing his private attorney; he 
had noted the VA's letter to the veteran conveying the 
veteran's right to request a waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$19,094.00 and the need to file such a request on or before 
October 17, 1997; and both the veteran and the veteran's 
private attorney had missed the October 17, 1997 deadline to 
request a waiver of the overpayment.  As the veteran was a 
mentally impaired person, Mr. Winn was not surprised that the 
veteran had missed the deadline.  

In February 1998, the veteran personally requested waiver of 
recovery of the overpayment.  In a February 1998 written 
statement, Mr. Winn indicated that the veteran's private 
attorney should have timely addressed the waiver of recovery 
of the overpayment.  

At the hearing on appeal, the veteran recalled that he had 
been informed of the overpayment of VA improved pension 
benefits to him in the amount of $19,094.00 by the April 19, 
1997 VA letter.  He stated that he had taken the overpayment 
notice to his private attorney.  The attorney informed him 
that he had a year to request a waiver.  The veteran 
indicated that Mr. Winn had filed his initial request for a 
waiver of the overpayment and he had subsequently filed 
another request in February 1998.  He clarified that he had 
fired his attorney a week to two weeks after the October 1997 
deadline for filing a request for waiver of recovery of the 
overpayment.  The veteran's local accredited representative 
acknowledged that the veteran did not request a waiver of the 
overpayment within the 180 days time limit.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was informed in writing of the overpayment of VA 
improved pension benefits and his waiver rights on April 19, 
1997.  A request for waiver of recovery of the overpayment 
was received by the RO in December 1997, more than 180 days 
after the date of notice of indebtedness.  While 
acknowledging that a request for a waiver of recovery of the 
overpayment was not submitted within 180 days after the date 
of notice of indebtedness, the veteran and his accredited 
representative have attributed the delay in filing the 
request to the veteran's private attorney's lack of 
diligence.  While such an assertion may support action 
against the private attorney, it does not serve to toll the 
time period set by the controlling laws and regulations in 
which to file a request for waiver of recovery of the 
overpayment.  The veteran has not alleged that there was a 
delay in his receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  While the 
Board is sympathetic to the veteran's plea, he does not meet 
the basic eligibility requirements for waiver of recovery of 
an indebtedness under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 1.963 (2000).  Indeed, he is not 
eligible as a matter of law.  
In reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's application is denied.  

Lastly, the Board notes the statement of Mr. Winn to the 
effect that the veteran is mentally impaired and not 
surprised that deadlines were missed.  However, nothing in 
the statement reflects that the veteran was unable to act in 
a timely manner.  In fact, the statement recognizes that the 
veteran acted and sought counsel.  The statement of Mr. Winn 
is non specific and fails to establish that there were other 
circumstances beyond the veteran's control that precluded 
action on his part.


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $15,523.77 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

